Citation Nr: 9925362	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  94-26 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim seeking service connection for an 
acquired psychiatric disorder, other than PTSD.

(The issue of entitlement to waiver of the recovery of an 
overpayment of disability pension benefits is the subject of 
a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.

ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from September 1948 
to May 1952.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a June 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
that new and material evidence had not been submitted to 
warrant reopening a previously denied claim seeking service 
connection for an acquired psychiatric disorder, other than 
PTSD.

The case was previously before the Board in May 1997 and was 
remanded to the RO for the development of the inextricably 
intertwined issue of entitlement to service connection for 
PTSD.  That issue has subsequently been developed on appeal 
and the case is now returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran participated in combat actions while assigned 
to the 8th Cavalry Regiment, 1st Cavalry Division and serving 
in Korea during 1950.

3.  The medical evidence of record suggests that the veteran 
is currently diagnosed with PTSD, attributable to combat 
related stressors in service.

4.  Service connection for nervousness was denied by the RO 
in a rating decision in March 1967, and as no timely appeal 
was filed, that decision became final.

5.  The evidence introduced into the record since service 
connection was denied for nervousness in the January 1967 
rating decision, either does not bear directly and 
substantially upon the specific matter under consideration, 
or is cumulative and redundant of previously considered 
evidence.


CONCLUSIONS OF LAW

1.  The veteran has PTSD as a result of his military service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1998).

2.  Evidence submitted since the previous final rating 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD, is not reopened.  38 U.S.C.A. 
§§ 5108, 7105(c)  (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the veteran's DD Form 214 reveals that the 
veteran received a Korean Service Medal with three bronze 
stars and also a Merit Unit Citation.  His military 
occupational specialty was identified as a light truck driver 
and his last assignment was in Fort Lee, Virginia.  His 
specific period of service in Korea was not identified, nor 
were his unit assignments in Korea identified.

A careful review of service medical records reveals that in 
January 1950, the veteran was stationed in Japan and his unit 
was identified as G Company, 8th Cavalry Regiment, 1st Cavalry 
Division.  Another clinical record, in November 1950, reveals 
that the veteran was in Korea serving in the same unit.  
Beginning in March 1951, clinical records indicate that the 
veteran had been transferred from the 1st Cavalry Division to 
the 8069th Replacement Battalion in Korea.  When the veteran 
departed from Korea can not be determined from the service 
medical records.  Although service medical records reveal 
treatment for a variety of ailments unrelated to his pending 
claims, they are entirely negative for any complaints or 
treatment of an acquired psychiatric disorder, to include 
PTSD.  On separation examination in May 1952, there were no 
pertinent complaints and all findings were normal.

In January 1967, the veteran submitted a claim seeking 
service connection for nervousness.  Also submitted was a 
January 1967 medical affidavit from J. Whittico, M.D., 
indicating the veteran had a diagnosis of occupational 
neurosis, possibly from long continued driving under tension, 
and that he appeared extremely nervous.

The veteran's claim seeking service connection for 
nervousness was denied by a March 1967 rating decision which 
determined there was no evidence of a nervous condition in 
service.  The veteran was provided with notice of that rating 
decision and of his appellate rights, but no timely appeal 
was received.

Pursuant to a claim seeking non-service connected pension 
benefits, the veteran submitted a medical affidavit from a 
physician in April 1971, who made a diagnosis of chronic 
anxiety reaction.

The veteran also underwent a VA examination in June 1971, at 
which time he reported nervousness.  He denied being injured 
or wounded in service.  He was diagnosed with an anxiety 
neurosis, mild to moderate.

The veteran then submitted an August 1971 medical affidavit 
from E. White, M.D., indicating the veteran had a diagnosis 
of neurosis, and another medical affidavit from E. Headley, 
M.D., dated in November 1973, which was negative for any 
acquired psychiatric disorder, to include PTSD.

The veteran underwent a VA examination in January 1974, which 
reported a history of him being nervous, and occasionally 
taking nerve pills.  It was also reported that he was fairly 
sociable, but easily irritable, with an unsatisfactory sleep 
pattern.  He was observed as tense on examination.  He was 
diagnosed with a mild anxiety reaction.

A January 1977 report from G. Craft, M.D., reported that the 
veteran was claiming increased nervousness and on examination 
seemed very agitated but also alert and cooperative without 
any overt psychiatric behavior.  There was a diagnosis of 
severe anxiety neurosis without evidence of psychosis.

Received in November 1980 was a prescription form from the 
office of Dr. White.  This form indicated that the veteran 
had been given medication at various times during 1975 and 
1976 for his nervousness.

The veteran underwent a VA examination in December 1980.  He 
again complained of nervousness and was diagnosed with a 
chronic anxiety reaction.

In January 1993, the veteran submitted his current claim 
seeking to reopen the previously denied claim for a nervous 
disorder.  VA outpatient treatment records were also received 
that indicated treatment for anxiety in February and March 
1993.  There was a diagnosis of major depression with 
anxiety.  It was noted that there was no evidence of 
psychosis and his anxiety was helped by medication.

In June 1994, within his substantive appeal, the veteran 
reported having been nervous since his service in Korea.  He 
reported having killed a lot of Koreans.  The Board notes 
that this was the first time the veteran had indicated he had 
experienced a stressor incident in service.  In July 1994, 
the veteran responded to an RO letter requesting more 
detailed information.  In his response, the veteran reported 
having been assigned to G Company, 2nd Battalion, 8th Cavalry 
Regiment, 1st Cavalry Division while in Korea.  He reported 
that on July 20, 1950, while on Hill 304, his unit was 
mortared causing the deaths of about 15 colleagues and 
resulting in shell shock for him.  He reported witnessing the 
death of a close friend named James Webb.  He reported being 
in another battle near Taegu in July 1950 and at another 
unknown location in August 1950.  He also reported having 
been awarded the Purple Heart, Bronze Star Medal, and Silver 
Star Medal.

Additional VA outpatient treatment records throughout 1993 
and up to June 1994 indicated a continued assessment of major 
depression and generalized anxiety.

In October 1994, the veteran and his wife, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The veteran testified 
that his unit came under mortar attack in Korea and his 
friend, James Webb was killed.  (See Transcript, p. 2).  The 
veteran stated he was not wounded but that the mortars came 
so close they knocked him around his foxhole.  (See 
Transcript, p. 4).  The veteran stated this happened in July 
1950, although he was uncertain of the exact date.  (See 
Transcript, p. 6).  The veteran repeated that his unit was G 
Company, 2nd Battalion, 8th Cavalry Regiment, 1st Cavalry 
Division while in Korea.  (See Transcript, p. 7).  The 
veteran's wife testified that she first met the veteran in 
1989 and that he had always had bad nerves since then and she 
testified regarding his behavior.  (See Transcript, p. 14).  
A complete transcript of the testimony is of record.

Received in November 1994 was a private medical record from 
the Williamson Memorial Hospital, which indicated the veteran 
had been treated for a nervous disorder in April 1971, but 
the record contained no further pertinent information.

Subsequently received were VA outpatient treatment records 
during August 1994 and October 1994 that indicated an 
assessment of a generalized anxiety disorder with depressive 
features.

In June 1996, the veteran and his wife, accompanied by his 
representative, appeared and presented testimony at a hearing 
before the undersigned Traveling Member of the Board.  The 
veteran testified that he saw his friend, James Webb, killed 
by enemy mortar rounds in Korea.  He testified he saw many 
others killed the same way, although he did not identify any 
others by name.  (See Transcript, pp. 4-6).  The veteran gave 
a history of his unit having landed at Pohang and he 
indicated he fired a Browning Automatic Rifle (BAR) with his 
unit.  He stated he was with the 8th Cavalry for most of his 
service in Korea but he stated he was rotated off the front 
lines after a period of time and assigned to supply duties 
driving a truck.  He believed he spent 6 or 7 months in 
combat prior to being reassigned.  (See Transcript, pp. 17-
19).  The veteran also described an incident when a hill was 
attacked and he was manning his BAR at the top of the hill 
and he remembered emptying 4 clips of ammunition into the 
oncoming enemy troops.  He was unsure how many he killed but 
he was sure he had killed some.  (See Transcript, p. 23).  A 
complete transcript of the testimony is of record.

Following the Board's May 1997 Remand, an effort was made to 
obtain any private medical records pertaining to the 
veteran's treatment.  The veteran indicated in June 1997, 
however, that all his private physicians who had provided 
earlier treatment were now deceased and the records 
unavailable.  He stated his only other treatment was with the 
VA.

The RO also attempted to obtain the veteran's complete 
service personnel records from the National Personnel Records 
Center.  The reply received in August 1997, however, 
indicated that there was no record on file and that it may 
have been destroyed in the fire of July 1973.

Additional VA outpatient treatment records were received in 
June 1997.  These records indicated continued treatment of 
the veteran throughout 1995 and 1996 for a diagnosis of 
generalized anxiety disorder.

Received in November 1997 were records from the Social 
Security Administration indicating that the veteran was found 
to have a diagnosis of low back pain and anxiety neurosis and 
was considered disabled.

The veteran underwent a VA examination in July 1998.  The 
veteran gave a history of having gone from Japan to Korea 
with his unit and having participated in a lot of combat.  He 
described one traumatic event being when he was stationed on 
top of a hill with his automatic rifle and shot at oncoming 
enemy soldiers.  He reported another incident of blanking out 
after being "blown up" by a mortar round.  The veteran 
reported current symptoms of being absent minded at times, 
having military memories, and having what he described as 
"nervous spasms" when he is anxious and tremulous.  He 
reported emotional numbness, feelings of guilt, and sleep 
disturbance.  The veteran reported thinking about the war a 
lot, having bad nightmares, and outbursts of anger.  The 
examiner commented that the veteran met the entry criteria 
for a diagnosis of PTSD per the DSM-IV criteria.  The axis I 
diagnoses were PTSD, chronic, and a cognitive disorder, not 
otherwise specified.

Received in April 1998 was a report from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  The 
report included the unit history of the 8th Cavalry Regiment 
for the months of June and July 1950.  Also included was the 
war diary of the 1st Cavalry Division for the months of 
August and September 1950.  These records were negative for 
any evidence of the veteran's unit having been involved in 
combat on July 20, 1950.  They were also negative for any 
reference to the specific hill number previously provided by 
the veteran, Hill 304.  It was also reported that there was 
no record of a James Webb being listed among Army casualty 
data as either killed in action or wounded in action.

However, review of the attached unit histories, did verify 
that the veteran's unit, the 8th Cavalry Regiment left Japan 
and made an amphibious landing on July 18, 1950 at Pohang-
Dong, Korea, and with the remainder of the 1st Cavalry 
Division, and participated in the defense of the Pusan 
perimeter from July 20, 1950.  It was reported that beginning 
on July 22, 1950, elements of the 8th Cavalry Regiment were 
involved in combat actions resulting in casualties.  The 8th 
Cavalry Regiment unit history indicates that during July 
1950, they sustained a total of 18 individuals killed in 
action and 152 individuals wounded in action.  There was a 
significantly higher number of casualties, 78 killed in 
action and 419 wounded in action for the entire Division.  
Within the war diary of the 1st Cavalry Division for the 
months of August and September 1950, it is reported that the 
Division sustained 1503 battle casualties and 619 non-battle 
casualties.  These figures, however, were not broken down to 
the Regimental level, nor did they specifically list killed 
in action and wounded in action numbers.  Therefore, it can 
not be precisely determined from these documents how many of 
these casualties were within the 8th Cavalry Regiment in 
August and September.

II.  Analysis

The veteran and his representative contend, in essence, that 
service connection is warranted for PTSD.  It is argued that 
the veteran's service medical records verify that he served 
with a unit that was in combat in July and August 1950, as 
verified by unit historical records.  It is further argued 
that given the veteran's history of combat exposure, he has 
provided credible testimony of having been exposed to 
stressors in service, which in combination with the diagnosis 
of PTSD made on most recent VA examination, warrants a grant 
of service connection for PTSD.  The veteran and his 
representative have made no further contentions regarding the 
issue of whether new and material evidence has been submitted 
to warrant reopening a claim seeking service connection for 
an acquired psychiatric disorder, other than PTSD.

a.  PTSD

Initially, the Board finds that the veteran's claim regarding 
PTSD is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is not 
inherently implausible.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Furthermore, after reviewing the record, 
the Board is satisfied that all relevant facts have been 
properly developed.  The record is devoid of any indication 
that there are other records available which might pertain to 
the issue on appeal.  All medical records which the veteran 
has identified as available have been obtained and an effort 
has been made to verify the veteran's claimed stressors to 
the extent possible.  No further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

In this regard, the Board notes that the veteran's service 
personnel records have apparently been destroyed by fire at 
the National Personnel Records Center, as the RO's attempt to 
obtain them was unsuccessful.  If service records are 
presumed destroyed, the Board has a heightened obligation to 
explain its findings and conclusions and to consider the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

The applicable laws and regulations provide that, in order to 
establish service connection for a disability, there must be 
objective evidence that establishes that such disability 
either began in or was aggravated by service.  38 U.S.C.A. 
§ 1110.  If a disability is not shown to be chronic during 
service, service connection may nevertheless be granted when 
there is continuity of symptomatology post-service.  38 
C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for a disease diagnosed after 
service discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

With regard to the veteran's claim of service connection for 
PTSD, service connection requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f), as effective 
prior to March 7, 1997, See 64 Fed. Reg. 32808 (1999).  If 
the claimed in-service stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, such as the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in-
service stressor.  Id.

Where, however, VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor. Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

Also, in Cohen v. Brown, 10 Vet. App. 128 (1997), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") cited the three elements 
required by section 3.304(f) to warrant a grant of service 
connection for PTSD: (1) a current, clear medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  Cohen, at 138.  
The Court further held that, if the claimed stressor is not 
combat-related, a veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by "credible 
supporting evidence."  Id. at 142.  The Court also held that, 
in order to permit judicial review of a denial of service 
connection for PTSD by the Board, the Board must generally 
make specific findings of fact as to whether the veteran was 
engaged in combat with the enemy and, if so, whether the 
claimed stressors were related to such combat.  Id. at 145.  
See also Zarycki v. Brown, 6 Vet. App. 91 (1993).

In this case, although the veteran provided a written 
statement in June 1994, claiming to have received a Purple 
Heart, a Bronze Star Medal, and a Silver Star Medal, his DD 
Form 214 does not reflect the receipt of any medals which 
would automatically qualify as a similar combat citation as 
defined in 38 C.F.R. § 3.304(f).  Accordingly, that history 
provided by the veteran has been rebutted by other documents 
of record.  Likewise, the Board notes that the veteran also 
gave a history of being in combat on July 20, 1950 at Hill 
304 and that an individual named James Webb was killed at 
that time.  The Board notes that none of these specific 
details were verified by the USASCRUR report received in 
April 1998.

Nonetheless, the Board notes that the veteran has 
consistently given a history of having been assigned to G 
Company, 8th Cavalry Regiment, 1st Cavalry Division.  He 
further provided testimony of having been reassigned from 
that unit after 6 or 7 months in combat to a unit where he 
drove a truck.  The Board notes that the veteran's service 
medical records do verify that he was assigned to the 8th 
Cavalry Regiment in Japan and then in Korea in 1950, and that 
after an unknown period of time that he was reassigned to a 
Replacement Battalion in Korea.  Given that the veteran's 
service personnel records are unavailable, the Board accepts 
his service medical records as verification of his unit of 
assignment during his service in Korea.  The Board further 
notes that the unit history provided with the April 1998 
USASCRUR report verifies that the 8th Cavalry Regiment was 
involved in significant combat operations beginning on July 
22, 1950, and continuing throughout August and September 
1950, and received a number of casualties during that time 
period.  Although the veteran was a few days off as to when 
he stated he first began combat operations, and he was also 
apparently mistaken about the identity of the hill on which a 
combat operation occurred and the identity of the individual 
he claimed he saw killed, the Board notes that these 
discrepancies are understandable given the passage of almost 
50 years since the events.  The Board finds that the most 
significant evidence is the USASCRUR verification that the 
veteran's unit participated in combat operations beginning in 
July 1950 and continuing in August and September 1950.  The 
Board finds the USASCRUR history verified significant 
portions of the veteran's earlier testimony.  Therefore, 
given the veteran's assignment to the 8th Cavalry Regiment, 
and given the USASCRUR verification that the 8th Cavalry 
Regiment was involved in combat operations, the Board finds 
that the veteran was engaged in combat for purposes of 
38 U.S.C.A. § 1154(b).

In this regard, the Board notes that the law provides that, 
in the case of any veteran who engaged in combat with the 
enemy in active service with the military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b). See also 
38 C.F.R. § 3.304(d).

Upon careful review of the evidentiary record, the Board 
finds that the provisions of 38 U.S.C.A. § 1154(b) are for 
application in the veteran's claim as he served in a combat 
theater against the enemy during his active service in Korea, 
serving within a unit that was engaged in combat and did 
experience casualties as a result of that combat.  Further 
applying the provisions of 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), the Board finds that the veteran has presented 
credible evidence, in the form of his testimony, that he was 
exposed to stressors during his service.  Specifically, he 
has testified that his unit was subject to mortar attack and 
that casualties were inflicted upon his unit as a result.  He 
has further testified of an incident when he was manning a 
BAR at the top of a hill and fired four clips of ammunition 
into oncoming attacking troops.  While these specific 
stressors were not verified within the USASCRUR report, the 
Board notes that such detailed verification may not be 
possible, but given the unit histories provided by USASCRUR, 
the veteran's testimony is certainly consistent with the 
overall circumstances, conditions, or hardship of his 
service.  Accordingly, granting the veteran the benefit of 
doubt in accordance with 38 U.S.C.A. § 1154(b), the Board 
finds that the veteran did experience his claimed stressors 
of having been subject to enemy mortar fire and having fired 
his BAR at oncoming enemy troops.

With regard to the medical evidence of record, the Board 
notes that the veteran has had a long history of being 
diagnosed with a variety of disorders other than PTSD, to 
include an anxiety neurosis, a generalized anxiety disorder, 
and major depression.  However, the most recent VA 
examination made a diagnosis of PTSD, based on the veteran's 
history of having participated in combat, having fired upon 
attacking enemy troops and having been under mortar attack.

Having carefully reviewed the evidentiary record, the Board 
concludes that the medical evidence  supports the veteran's 
current diagnosis of PTSD.  The medical record suggests, as 
likely as not, that the veteran does have PTSD due to his 
service in Korea.  Accordingly, service connection is 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.

b.  Acquired Psychiatric Disorder Other Than PTSD

In January 1967, the RO denied a claim of entitlement to 
service connection for nervousness.  That decision became 
final and, therefore, is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  
In order to reopen his claim, the veteran must present new 
and material evidence with respect thereto.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a). 

Prior to our discussion of the evidence which has been 
submitted since the March 1967 rating decision, the Board 
must first note that Court has previously held that the 
Secretary of Veterans Affairs, and, on appeal, the Board, 
were required to perform a two-step analysis when a claimant 
sought to reopen a claim based upon new evidence.  First, it 
was to be determined whether the evidence was "new and 
material."  Second, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 144 (1991).  Whether 
the new evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).

In a decision interpreting and applying a decision of the 
United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), (which 
overruled the legal test previously used to determine the 
"materiality" element of the new-and-material-evidence 
test) the Court held that Hodge now required a three-step 
process for reopening claims.  See Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc),  See also Winters v. West, 12 Vet. 
App. 203, (1999) (en banc).  Under the new Elkins test, the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  In 
addition, Hodge overruled Colvin and its progeny as to the 
materiality element of the new-and-material-evidence test.  
See Elkins, supra.

38 C.F.R. § 3.156(a) (1998) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Federal 
Circuit Court has held that the regulatory standard alone 
must be the test of materiality.  Hodge, supra.  

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West,  12 Vet. App. 11, 20-21 (1998).  In 
determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.

Finally, the credibility of new evidence is assumed for the 
limited purpose of determining whether it is material.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence submitted since the final rating decision entered in 
1967 includes numerous medical records showing a continuation 
of the veteran's treatment for an anxiety neurosis, a 
generalized anxiety disorder, and major depression.  More 
recent evidence has consisted of the veteran's contentions 
and testimony regarding his claimed PTSD, and his VA 
examination in July 1998 which diagnosed PTSD.  However, the 
Board finds that none of the submitted evidence is new and 
material evidence to warrant a reopening of his claim.  In 
this regard, we note that the medical evidence of continued 
treatment does not constitute medical evidence of a link 
between the veteran's current disability and his active 
military service.  Furthermore, the veteran's recent 
contentions and testimony, as well as his recent VA 
examination, is pertinent to his new claim seeking service 
connection for PTSD, but is not pertinent to his previously 
denied claim seeking service connection for an acquired 
psychiatric disorder other than PTSD.

Accordingly, the Board concludes that new and material 
evidence to reopen the appellant's claim for service 
connection has not been presented.

The Board further notes that in a statement of the case 
provided the veteran, the RO properly cited to 38 C.F.R. 
§ 3.156, the regulation discussed with approval in Hodge.  
The RO noted that the current existence of a nervous disorder 
was not questioned, but there was no evidence to associate it 
to service.  We agree, the veteran has submitted no new and 
material evidence showing incurrence of an acquired 
psychiatric disorder, other than PTSD, in service.  
Therefore, after careful review of the record, the Board can 
find no reason why a remand of the veteran's appeal for 
further consideration by the RO under the Hodge standard 
would be judicially expedient or otherwise result in a 
different finding than that reached previously by the RO.  


ORDER

Service connection for PTSD is granted.

As new and material evidence has not been submitted to reopen 
the veteran's claim of service connection for an acquired 
psychiatric disorder , other than PTSD, the appeal is denied.  


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

